Jeff Barber
Barber & Associates, LLC
540 E 5th Avenue
Anchorage, AK 99501
Telephone: (907) 276-5858
Facsimile: (907) 276-5817
E-mail:     jeffb@alaskainjury.com

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF ALASKA


FERNANDO OSPINA and
TRACI REEDY,

                        Plaintiffs,                No. 3:19-cv-00224-JWS

                      vs.

MATTHEW J. WERTANEN, STATE
OF ALASKA, DEPARTMENT OF
PUBLIC SAFETY,
                                                   PLAINTIFFS’ STATUS REPORT
                         Defendants.




          COME NOW the Plaintiffs, by and through counsel, and give the following status

report:

          Mr. Ospina’s criminal trial is currently scheduled for 10/19/21 with a trial call on

10/14/21 according to Alaska Court records on Courtview.

          DATED in Anchorage, Alaska this 16st day of August, 2021.

                                                  BARBER & ASSOCIATES, LLC

4316/27 Plaintiffs’ Status Report
Ospina/Reedy v Matthew J. Wertanen, et al.; Case No. 3:19-cv-00224-JWS
Page 1



  Case 3:19-cv-00224-JWS Document 33 Filed 08/16/21 Page 1 of 2
                                                  Attorneys for Plaintiffs


                                                  By:/s/Jeff Barber
                                                         JEFF BARBER
                                                         AK Bar #0111058



CERTIFICATE OF SERVICE
hereby certify that on this 16st day of August, 2021,
a copy of the foregoing was served by email
to the following:

Andalyn Pace
andalyn.pace@alaska.gov

Jessica Leeah
jessica.leeah@alaska.gov
joleen.langel@alaska.gov
kimberly.halstead@alaska.gov

Chadwick McGrady
chad@chadwickmcgrady.com

/s/Angie Miller
Angie Miller




4316/27 Plaintiffs’ Status Report
Ospina/Reedy v Matthew J. Wertanen, et al.; Case No. 3:19-cv-00224-JWS
Page 2



  Case 3:19-cv-00224-JWS Document 33 Filed 08/16/21 Page 2 of 2
